Title: To James Madison from Nicholas Boilvin, 28 May 1809 (Abstract)
From: Boilvin, Nicholas
To: Madison, James


28 May 1809, Prairie du Chien. Boilvin, the Indian agent at Prairie du Chien, complains that the Michilimackinac Trading Company, which is operated by British subjects, is sowing dissension among the Indian tribes. He makes several recommendations, including troop reinforcements to awe the Indians and intimidate the British traders. If Boilvin’s suggestions are not implemented, he believes the stationing of a U.S. agent among the tribes is a useless gesture. He warns that ignoring his recommendations will lead to increased prestige for the British traders, “Et dela Dieu Sai quel en cera Les Suites.”
